Citation Nr: 0033842	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right hip 
bursitis.

2.  Entitlement to a compensable rating for left hip 
bursitis.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1997 to October 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The appeal was docketed at the Board in 1999.


REMAND

Service connection is in effect for right hip bursitis and 
left hip bursitis, for which the RO has, in each instance, 
assigned a noncompensable rating under Diagnostic Code 5019 
of the VA Schedule for Rating Disabilities.   

Pursuant to Diagnostic Codes 5019-5003, the evaluation of the 
veteran's service-connected bursitis, with respect to each 
hip, turns on the extent to which motion in either hip is 
limited.  The veteran is currently receiving, relative to 
bursitis involving each hip, a noncompensable evaluation 
based on motion which is unrestricted, and neither is there 
painful motion in accordance with the provisions of 38 C.F.R. 
§§ 4.45 (pursuant to which the hip is a major joint) and 4.59 
within the substantive context of Diagnostic Code 5003.  Even 
if there is no actual limitation of motion involving a major 
joint, where arthritis involving such joint is shown by X-
ray, painful motion of the joint is deemed to comprise 
limited motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  A 10 percent evaluation is assigned for hip 
disability under Diagnostic Code 5252 when the ability to 
flex the hip is limited to 45 degrees.  In addition, a 10 
percent evaluation is assigned for hip disability under 
Diagnostic Code 5253 when the ability to adduct the hip is 
such that the leg cannot be crossed, or when the ability to 
rotate the hip is such that a toe-out more than 15 degrees is 
not possible.  

Service medical records reflect that the veteran presented in 
March 1998 with a complaint of having experienced bilateral 
hip pain over the preceding 3-4 months.  On examination, he 
exhibited an ability to flex the right and left hips to 40 
and 50 degrees, respectively, with pain; abduction and 
adduction, apparently with respect to each hip, were noted to 
be painful.  X-ray examination, performed in December 1997 
with respect to apparently each hip, was noted to have been 
"[n]ormal".  

Subsequent to service, when the veteran was examined by VA in 
November 1998, he exhibited an ability to presumably flex 
(though referred to as "extension" on the examination report) 
each hip to 30 degrees; adduction and external rotation were, 
relative to each hip, demonstrated to 25 and 60 degrees, 
respectively.  There was no pain on any excursion.  X-ray 
examination of each hip was described as being "grossly 
normal".  The pertinent examination diagnosis was bilateral 
hip bursitis. 

The Board observes that, while the veteran, when examined in 
service, exhibited an ability to flex the right and left hips 
to 40 and 50 degrees, respectively, only the limitation of 
flexion of the right hip (i.e., 40 degrees) would equate with 
such disablement as would warrant a compensable rating 
(pursuant to Code 5252).  The report of the veteran's 
November 1998 VA examination may, if purporting to indicate 
flexion limited to 30 degrees involving each hip, denote 
impairment commensurate with a compensable rating involving 
each hip, but the same is unclear inasmuch as such loss of 
motion is referred to as relating not to flexion but 
"extension".  In addition, the Board is without evidence 
currently (given the reporting on the recent examination of 
the veteran's ability to adduct and rotate his hips merely in 
terms of numerical degrees of motion demonstrated in each 
excursion) as would permit confident application of the 
above-cited provisions of Diagnostic Code 5253.  In view of 
the foregoing, then, the Board is of the opinion that another 
examination by VA, as specified in greater detail below, must 
be accomplished before further appellate action can 
effectively ensue.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the full name(s), address(es) and 
approximate date(s) of treatment relative 
to any medical care rendered him, with 
respect to either hip, by any non-VA 
health care provider since his separation 
from service.  If appropriate and after 
securing the necessary release(es), the 
RO should obtain these records.  The RO 
should also query the veteran as to 
whether he has received treatment (other 
than the November 1998 VA examination) 
relative to either hip at any VA facility 
since service; if so, the RO should take 
appropriate action to procure copies of 
the indicated treatment records.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, to determine the current 
severity of his service-connected 
bursitis involving each hip.  Any special 
diagnostic studies deemed necessary 
should also be performed.  Findings 
relative to motion demonstrated with 
respect to each hip in all excursions are 
specifically requested; in addition, the 
findings relative to the veteran's 
ability to adduct each hip should be 
responsive as to whether the legs can be 
crossed, and the findings relative to the 
veteran's ability to rotate each hip 
should be responsive to whether a toe-out 
to a point in excess of 15 degrees is 
possible.  Further, the examiner should 
determine whether either hip exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these 


determinations should be expressed in 
terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination; the 
examiner should also address whether pain 
involving either hip could significantly 
limit functional ability during flare-ups 
or when either hip is subject to periods 
of extended use such as ambulation for 
extended distances.  It is imperative 
that the examiner be provided with a copy 
of this remand, and the claims folder 
should be made available to the examiner 
for review prior to the examination.   

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  
Any necessary corrective action should be 
undertaken.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently 


provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue listed on the 
title page.  Consideration should be given 
to the assignment of "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

6.  If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


